DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 9:00 a.m. on October 24, 2011, in the Oregon Tax Mediation Center, Salem, Oregon to consider Plaintiff's appeal. On June 21, 2011, the court sent notice of the scheduled trial notice to Plaintiff at bobhammond@bendbroadband.com, which is the e-mail address Plaintiff provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiff did not appear, the court might dismiss the appeal.
At a case management conference held June 21, 2011, the parties agreed to an in-person trial to be held on Monday, October 24, 2011. The parties agreed that all exhibits would be postmarked no later than October 10, 2011, or hand delivered no later than October 14, 2011. The court has no record of receiving any exhibits from Plaintiff. Defendant's exhibit was received by the court on October 12, 2011.
At the time set for trial, Plaintiff telephoned the court, stating that he put the "wrong trial date" on his calendar. Defendant appeared in person.
Under such circumstances where Plaintiff failed to submit any exhibits or appear for trial, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of October 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on October 25, 2011. The Court filed and entered thisdocument on October 25, 2011.
 *Page 1